Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, drawn to a charged particle beam source with a deflector.
Group II, claim(s) 3, drawn to a charged particle beam source with an objective lens.
Group III, claim(s) 4, drawn to a charged particle beam source with additional multipole lenses.
Group IV, claim(s) 5, drawn to a charged particle beam source with electrostatic multipole lenses.
Group V, claim(s) 7-8, drawn to a charged particle beam source with a distinct shape of the multipole lesnese.
Group VI, claim(s) 9, drawn to a charged particle beam source with a dielectric between poles of the multipole.
Group VII, claim(s) 10, drawn to a charged particle beam source with different electric voltages between poles of the multipole.
Group VIII, claim(s) 11, drawn to a charged particle beam source with a multipoles configured to provide specific effects on the beam.
Group IX, claim(s) 12-15, drawn to a precharging and imaging method for a charge particle beam device.
.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I-IX lack unity of invention because even though the inventions of these groups require the technical feature of claims 1,6,13, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawasaki US 20060175548 A1.
Regarding claims 1,6,13, Kawasaki teaches:  a source of charged particles configured to emit a beam of charged particles along a primary 5beam axis of the apparatus; (Kawasaki fig. 6; 101)
a condenser lens configured to cause the beam to concentrate around the primary beam axis; (Kawasaki fig. 6; 109)
an aperture; (Kawasaki fig. 6; 105)
a first multi-pole lens; (Kawasaki fig. 6; 5 – fig. 7; 91,92,95,97,98)
and a second multi-pole lens, (Kawasaki fig. 6; 5 – fig. 7; 93,94,96,99,100)
10wherein the first multi-pole lens is downstream with respect to the condenser lens (Kawasaki fig. 6; the first multipole of element 5 is downstream of the condenser 109)
and upstream with respect to the second multi-pole lens, (Kawasaki fig. 6; the first multipole of element 5 is upstream of the second multipole of element 5)
and wherein the second multi-pole lens is downstream with respect to the first multi-pole lens (Kawasaki fig. 6; the first multipole of element 5 is upstream of the second multipole of element 5)
and upstream with respect to the aperture. (Kawasaki fig. 6; the second multipole of element 5 is upstream of the aperture 105)

The examiner will note that in addition to a lack of unity of invention there is a search burden between the restricted groups. Specifically when the basis of patentability depends on the interplay between multiple electromagnetic components and configurations it is not necessarily a forgone conclusion that such differences are interchangeable. Thus careful analysis must take place in order to determine that the combination is admitted by the prior art, that it is enabled, novel, and/or non-obvious. Additionally the fact that a reference or references may overlap multiple groups does mean that a comprehensive search of each group has taken place. 
The examiner will note for the applicant’s benefit that should the applicants make a statement on the record that one or more of the restricted groups are obvious variants of each other the restriction between those groups will be withdrawn and the claims examined together.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SEAN M LUCK/Examiner, Art Unit 2881